60 F.3d 831NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Armon Lynn MOIX, Appellant.
No. 95-1303
United States Court of Appeals,Eighth Circuit.
Submitted:  May 16, 1995.Filed:  July 12, 1995.

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Appellant Armon Lynn Moix appeals from the district court's1 denial of his motion for a judgment of acquittal setting aside the jury's verdict.  Moix argues that the evidence was insufficient to support the verdict of guilty.  We affirm.


2
In June 1994, Moix was charged by indictment with one count of conspiracy to distribute cocaine in violation of 21 U.S.C. Sec. 846 (1994), and one count of money laundering in violation of 18 U.S.C. Secs. 2(b), 1956(a)(1)(B)(i) (1995).  Moix pleaded not guilty to both counts and requested a jury trial.


3
At trial, the government presented physical evidence seized from Moix's residence, including 7.1 grams of marijuana, a license plate and a plastic packet containing cocaine residue, and a bottle of lactose, which is frequently used to cut cocaine.  Government witness James Evans testified that he had purchased cocaine from Moix every two to three weeks, in amounts ranging from one-half to two to three ounces, for purposes of resale.  The government further entered as evidence a plastic bag seized from Evans' residence and containing almost eighty-three grams of cocaine;  Evans testified that he had purchased this cocaine from Moix and intended to resell it.  Evans' brother testified that he had witnessed Evans pay Moix $500 for one-quarter ounce of cocaine, and that Moix had regularly "fronted" him cocaine for resale over a period of several years.


4
After a two-day trial, the jury convicted Moix of conspiracy to distribute cocaine and acquitted him of money laundering.  Moix brought a posttrial motion for acquittal on grounds that the evidence was insufficient to convict.  The district court denied the motion, and sentenced Moix to thirty-nine months imprisonment followed by a three-year term of supervised release, and a $50 special assessment.


5
After careful review of the record, we conclude that the evidence was sufficient to support the jury's verdict of guilty for the reasons stated in the district court's order, and that an opinion would lack precedential value.  We therefore affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas